EXHIBIT CERTAIN INFORMATION (INDICATED BY ASTERISKS) IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION. Transition Agreement This Transition Agreement (“Agreement”) is entered into as of October 24, 2008 (the “Effective Date”), by and between Time Warner Cable Inc., a Delaware corporation (“TWC”), and Primal Solutions, Inc., a Delaware corporation (“Primal”). Recitals A.TWC, as assignee of Time Warner Cable Information Services (Maine), LLC, and Primal are Parties to (i) that certain Master Software License Agreement, dated December 11, 2002 (as amended, the “License Agreement”), and (ii) that certain Professional Services Agreement, dated December 2002, for provision of Rating and Mediation services in support TWC’s Digital Phone (as amended, the “Services Agreement” and, together with the License Agreement, the “2002 Agreements”); B.In addition to the 2002 Agreements, TWC and Primal have executed certain Work Orders that authorize Primal to provide services for or on behalf of TWC identified as Billing Authorization TWC126, Verizon OA/DA processing, Quotation TWC143, Monthly Data Mart Support, TWCR 132, Hosting Charges in 2007/2008, and TWCR116, Marketing Dashboard (collectively, “the Work Orders”); B.As permitted under the 2002 Agreements, TWC hereby gives notice of its desire to terminate the 2002 Agreements and the Work Orders to Primal; C.The Parties desire to set forth in this Agreement certain terms and conditions with respect to the transition assistance to be provided by Primal in connection with the termination of the 2002 Agreements and the additional fees to be paid by TWC in connection with the provision of those services. Agreements In consideration of the foregoing and the covenants set forth below, the Parties agree as follows: 1.Definitions.All capitalized terms used in this Agreement and not expressly defined in this Agreement shall have the respective meanings given to such terms in the License Agreement or Services Agreement, as applicable.Primal and TWC are collectively referred to as the "Parties" and each, individually, as a "Party". 2.Transition Term.The term of this Agreement (the “Transition Term”) will commence upon execution by the Parties and will continue until February 28, 2009.During the Transition Term, all of the terms and conditions of the 2002 Agreements, including payment-related terms, will continue in full force and effect.Upon the expiration of the Transition Term, the 2002 Agreements and the Work Orders will terminate. CONFIDENTIALPage1 of 9 3.Transition Services. 3.1.Transition Services.During the Transition Term, Primal will use commercially reasonable best efforts to provide to TWC services that are reasonably requested by TWC in order for TWC to effect an orderly transition from the Software to TWC’s alternative product and platform (the “Transition Services”) in accordance with the transition schedule set forth in Schedule 1 to this Agreement, as it may be modified from time to time by written agreement of TWC and Primal (any such modification requested by one Party will be considered and acted upon in good faith by the other Party). The Transition Services will include (i) the services described in the 2002 Agreements, subject to the limitations of hours set forth therein, (ii) the services described in Authorization Letter #TWCR188, dated October 8, 2008 (the “Authorization Letter”), and (iii) the services described in Schedule 2 to this Agreement. 3.2.Charges andPayment.During the Transition Term, TWC will continue to pay to Primal all fees due and owing under the 2002 Agreements and the Work Orders for the use of the Software and for services provided by Primal.In addition, TWC will pay an additional amount to Primal for (i) the Transition Services described in the Authorization Letter in accordance with the pricing and payment terms set forth in the Authorization Letter, and (ii) to decommission the hardware infrastructure used in connection with the Software and services, as described in Schedule 2 to this Agreement, in accordance with the pricing and payment terms set forth in Schedule 2.During the Transition Term, all invoices from Primal to TWC shall be paid net ten days with a two percent (2%) discount of the invoice amount. 4.Grant of Limited License.Notwithstanding anything to the contrary in the 2002 Agreements, including Section 2.6 of the License Agreement, Primal hereby grants to TWC a limited, non-transferable, non-sublicensable, non-exclusive license to the Software, and all Intellectual Property Rights in and to the Software, for its use (including use by its employees, agents and contractors solely on behalf of TWC) in connection with the transition from the Software to TWC’s replacement product and platform.Without limiting the generality of the foregoing grant of rights, TWC shall have the right to develop and use, during and after the
